Campbell J.
delivered the opinion of the court.
The motion to dismiss the case for want of jurisdiction was properly refused. Fenn v. Harrington, 54 Miss. 733. The action was not commenced as to Potts until he was made a party by amendment. Until then, he was a stranger to the action, and would not have been affected by a judgment in it. In suits against lunatics, both the lunatic and his guardian must be served with process. Code 1871, § 705. Before he was made a defendant, the account was barred by the Statute of Limitations of three years, which upon the facts disclosed in evidence applied to it. Floyd v. Pearce, ante, 140. The verdict should have been for the defendant below.

Reversed and remanded.